Title: From John Adams to William Adams, 23 February 1814
From: Adams, John
To: Adams, William



Sir
Quincy February 23rd. 1814

My late neighbour Mr Caleb Hayden has presented me in your name some handsome wheat of the growth of your estate, and of a peculiar species, reputed to be less susceptible of blast, than any other as yet tried in this Country.
I hold myself under much obligation to you Sir, for this kind attention and pray you to accept my best thanks; If I live I shall cultivate the wheat, by way of experiment according to the best of my Knowledge, but have very little confidence in any skill in this neighbourhood, in this kind of tillage.
How is that Quincy and Chelmsford should be rivals? We thought ourselves possessed of the richest granite in the Country till you “drove us out of date;” but enough of this.
As I claim a relation of Consanguinity to you though it must be somewhat remote, I should be glad to be informed of its degree; My father was John Adams, who died in 1761, his father was Joseph Adams who died in 1737, his Grand Father was Joseph Adams, who died at advanced Age about 1680, his great Grand Father, was Henry Adams, who came from England, with 8 sons, one of whom returned to England, two went to Chelmsford, four of them went to Medfield, and Joseph the eldest, alone remained with his father in Quincy, then called Mount Wollaston. I, the fifth generation am soon to be buried with the four that preceded me, in this town, where I have already buried the 6th & 7th generation before me.
Will you be so good as to inform me, whether there are any records of your town, precinct Parish, or Church, or any family deeds, Wills, Contracts, or traditions, by which it can be ascertained. What were the names of the two Brothers, who went from Mount Wollaston, or Braintree, to Chelmsford, who built the first Church, and the first Mills in that town, and the date of the erection of those buildings?
Seventy eight years, are too great an age for travel. Otherwise I would make you a visit. You are young enough to travel, with ease and pleasure. I should be happy to receive a visit from you, and talk over all we know of family Antiquities.
I am Sir, very respectfully your relation, and obliged humble Servant
John Adams